Case 8:21-cv-00338-CJC-ADS Document 30-2 Filed 05/31/21 Page 1 of 9 Page ID #:199




                              EXHIBIT 6
     Case 8:21-cv-00338-CJC-ADS Document 30-2 Filed 05/31/21 Page 2 of 9 Page ID #:200




From: Anthony Penhale <Anthony.Penhale@mindgeek.com>
Sent: Thursday, May 6, 2021 2:41 PM
To: Arun Subramanian <asubramanian@SusmanGodfrey.com>; Krysta Pachman <KPachman@susmangodfrey.com>
Cc: Davida Brook <DBrook@susmangodfrey.com>; Caroline DaCosta <CDaCosta@susmangodfrey.com>; Emily Cronin
<ECronin@susmangodfrey.com>; Simon DeGeorges <SDeGeorges@susmangodfrey.com>
Subject: RE: Jane Doe vs Mindgeek USA

EXTERNAL Email
Arun,

We look forward to seeing your draft motion. Do you still intend to file it this week?

We do not believe a 26(f) conference would be productive at this time. As I mentioned last week, we are
still considering how best to proceed and anticipate being in a position to offer a call with our counsel in a
week or two.

Insofar as you are contemplating a motion for appointment as interim lead plaintiffs’ counsel, it would
appear you anticipate the possibility that other plaintiffs might file similar suits. If that occurs and other
complaints are consolidated with the one you filed, it would seem to make sense to defer holding the 26(f)
conference until after there is a consolidated complaint.

Regards,


Anthony Penhale
Chief Legal Officer
7777 Boulevard Décarie, Suite 600
Montréal, QC H4P 2H2
Office: +1.514.359.3555 ext 2222
Mobile : +1.514.824.0523
Email : Anthony.Penhale@MindGeek.com


From: Arun Subramanian <asubramanian@SusmanGodfrey.com>
Sent: Wednesday, May 5, 2021 1:21 PM
To: Anthony Penhale <Anthony.Penhale@mindgeek.com>; Krysta Pachman <KPachman@susmangodfrey.com>
Cc: Davida Brook <DBrook@susmangodfrey.com>; Caroline DaCosta <CDaCosta@susmangodfrey.com>; Emily Cronin
<ECronin@susmangodfrey.com>; Simon DeGeorges <SDeGeorges@susmangodfrey.com>
Subject: [External] RE: Jane Doe vs Mindgeek USA

Anthony:

Given that the deadline for the Rule 26(f) conference is in the federal rules and we believe it is productive to discuss case
management at this time, we would prefer to proceed and have the discussion by tomorrow's deadline. I don't believe
we have the power to unilaterally change the deadline. However, if you cannot productively have the discussion for
whatever reason, then please let us know the reason and we will consider what position we would take if you were to
file a motion with the court seeking an extension of time to hold the conference.

                                                              1
     Case 8:21-cv-00338-CJC-ADS Document 30-2 Filed 05/31/21 Page 3 of 9 Page ID #:201

As for our anticipated motion, we will send you a draft as you have requested, and you can let us know your position so
we can inform the court.

Thanks,
Arun

From: Anthony Penhale <Anthony.Penhale@mindgeek.com>
Sent: Thursday, April 29, 2021 10:01 PM
To: Arun Subramanian <asubramanian@SusmanGodfrey.com>; Krysta Pachman <KPachman@susmangodfrey.com>
Cc: Davida Brook <DBrook@susmangodfrey.com>; Caroline DaCosta <CDaCosta@susmangodfrey.com>; Emily Cronin
<ECronin@susmangodfrey.com>; Simon DeGeorges <SDeGeorges@susmangodfrey.com>
Subject: RE: Jane Doe vs Mindgeek USA

EXTERNAL Email
Arun,

Although we believe it is premature to discuss scheduling a 26(f) conference, we understand your desire to
speak with defendants’ counsel. We are still considering how best to proceed but expect to be in a position
to schedule a call with our counsel in the next two or three weeks.

Subject to your willingness to defer discussion of a 26(f) conference, defendants are likely to consent to
your filing a motion to be appointed as interim lead plaintiffs’ counsel. So we can make an informed
decision about whether to consent, please send me a copy of your proposed motion.

Regards,


Anthony Penhale
Chief Legal Officer
7777 Boulevard Décarie, Suite 600
Montréal, QC H4P 2H2
Office: +1.514.359.3555 ext 2222
Mobile : +1.514.824.0523
Email : Anthony.Penhale@MindGeek.com


From: Arun Subramanian <asubramanian@SusmanGodfrey.com>
Sent: Wednesday, April 28, 2021 10:44 PM
To: Anthony Penhale <Anthony.Penhale@mindgeek.com>; Krysta Pachman <KPachman@susmangodfrey.com>
Cc: Davida Brook <DBrook@susmangodfrey.com>; Caroline DaCosta <CDaCosta@susmangodfrey.com>; Emily Cronin
<ECronin@susmangodfrey.com>; Simon DeGeorges <SDeGeorges@susmangodfrey.com>
Subject: [External] Re: Jane Doe vs Mindgeek USA

          Hi Anthony:

          Thanks for your email. Responses below.

              1. The deadline for the Rule 26(f) conference is May 6. See below.

          Mindgeek USA Inc. was served 2/26/21.

          90 days from that date is 5/27. Rule 16(b)(2).

                                                            2
     Case 8:21-cv-00338-CJC-ADS Document 30-2 Filed 05/31/21 Page 4 of 9 Page ID #:202

         21 days before 5/27 is 5/6. Rule 26(f)(1).

          Please let me know when you or other counsel is available.

              2. We intend to move the court to be appointed as interim lead counsel for the proposed class in
                 our complaint pursuant to Rule 23(g)(3). Please let us know whether you would consent to this
                 motion. If not, please let me know by tomorrow when you are available to discuss.



         Thanks,
         Arun



Arun Subramanian | Susman Godfrey LLP
212.471.8346
1301 Avenue of the Americas | 32nd Floor | New York, New York 10019


From: Anthony Penhale <Anthony.Penhale@mindgeek.com>
Sent: Wednesday, April 28, 2021, 8:38 PM
To: Arun Subramanian; Krysta Pachman
Cc: Davida Brook; Caroline DaCosta; Emily Cronin; Simon DeGeorges
Subject: RE: Jane Doe vs Mindgeek USA



EXTERNAL Email
Arun,

I do not believe it is necessary to discuss the scheduling of a 26(f) conference. I understand the deadline is
21 days before a conference is to be held or a scheduling order is due, neither of which is on the calendar.

Please let me know the nature of the motion you are contemplating and we can address meeting and
conferring in light of what you are planning.

Regards,


Anthony Penhale
Chief Legal Officer
7777 Boulevard Décarie, Suite 600
Montréal, QC H4P 2H2
Office: +1.514.359.3555 ext 2222
Mobile : +1.514.824.0523
Email : Anthony.Penhale@MindGeek.com


From: Arun Subramanian <asubramanian@SusmanGodfrey.com>
Sent: Tuesday, April 27, 2021 7:48 PM
To: Anthony Penhale <Anthony.Penhale@mindgeek.com>; Krysta Pachman <KPachman@susmangodfrey.com>
Cc: Davida Brook <DBrook@susmangodfrey.com>; Caroline DaCosta <CDaCosta@susmangodfrey.com>; Emily Cronin
<ECronin@susmangodfrey.com>; Simon DeGeorges <SDeGeorges@susmangodfrey.com>
Subject: [External] RE: Jane Doe vs Mindgeek USA
                                                            3
     Case 8:21-cv-00338-CJC-ADS Document 30-2 Filed 05/31/21 Page 5 of 9 Page ID #:203


Anthony:

I am reaching out again as I didn’t hear back. Can you please give me an update here?

Also, we write to request a meet and confer pursuant to CDCA Local Rule 7‐3 concerning a motion we intend to file next
week.

Please let me know who I should contact to address this matter, or if it’s you, when you have time to discuss.

Thanks,
Arun

From: Arun Subramanian <asubramanian@SusmanGodfrey.com>
Sent: Tuesday, April 20, 2021 6:26 PM
To: Anthony Penhale <Anthony.Penhale@mindgeek.com>; Krysta Pachman <KPachman@susmangodfrey.com>
Cc: Davida Brook <DBrook@susmangodfrey.com>; Caroline DaCosta <CDaCosta@susmangodfrey.com>; Emily Cronin
<ECronin@susmangodfrey.com>; Simon DeGeorges <SDeGeorges@susmangodfrey.com>
Subject: Re: Jane Doe vs Mindgeek USA

Anthony:

Have you retained counsel yet? We would like to discuss scheduling of the Rule 26(f) conference in our matter as the
deadline is approaching.

Thanks,



Arun Subramanian | Susman Godfrey LLP
212.471.8346
1301 Avenue of the Americas | 32nd Floor | New York, New York 10019

From: Anthony Penhale <Anthony.Penhale@mindgeek.com>
Sent: Friday, March 19, 2021 8:08:44 AM
To: Arun Subramanian <asubramanian@SusmanGodfrey.com>; Krysta Pachman <KPachman@susmangodfrey.com>
Cc: Davida Brook <DBrook@susmangodfrey.com>; Caroline DaCosta <CDaCosta@susmangodfrey.com>; Emily Cronin
<ECronin@susmangodfrey.com>; Simon DeGeorges <SDeGeorges@susmangodfrey.com>
Subject: RE: Jane Doe vs Mindgeek USA

EXTERNAL Email
Please find attached a signed stipulation as well as a marked copy showing the changes made to the form sent to me.

Regards,



Anthony Penhale
Chief Legal Officer
7777 Boulevard Décarie, Suite 600
Montréal, QC H4P 2H2
Office: +1.514.359.3555 ext 2222
Mobile : +1.514.824.0523
Email : Anthony.Penhale@MindGeek.com
                                                            4
     Case 8:21-cv-00338-CJC-ADS Document 30-2 Filed 05/31/21 Page 6 of 9 Page ID #:204


From: Arun Subramanian <asubramanian@SusmanGodfrey.com>
Sent: Friday, March 19, 2021 7:48 AM
To: Krysta Pachman <KPachman@susmangodfrey.com>; Anthony Penhale <Anthony.Penhale@mindgeek.com>
Cc: Davida Brook <DBrook@susmangodfrey.com>; Caroline DaCosta <CDaCosta@susmangodfrey.com>; Emily Cronin
<ECronin@susmangodfrey.com>; Simon DeGeorges <SDeGeorges@susmangodfrey.com>
Subject: [External] Re: Jane Doe vs Mindgeek USA

Today is Mindgeek USA's deadline to respond to the complaint so please let us know this AM if we can file this
stipulation.



Arun Subramanian | Susman Godfrey LLP
212.471.8346
1301 Avenue of the Americas | 32nd Floor | New York, New York 10019

From: Krysta Pachman <KPachman@susmangodfrey.com>
Sent: Wednesday, March 17, 2021 4:09:29 PM
To: Anthony Penhale <Anthony.Penhale@mindgeek.com>; Arun Subramanian <asubramanian@SusmanGodfrey.com>
Cc: Davida Brook <DBrook@susmangodfrey.com>; Caroline DaCosta <CDaCosta@susmangodfrey.com>; Emily Cronin
<ECronin@susmangodfrey.com>; Simon DeGeorges <SDeGeorges@susmangodfrey.com>
Subject: Re: Jane Doe vs Mindgeek USA

Anthony,

Please see the attached stipulation and let us know if we have permission to sign and file on your behalf.

Best,
Krysta

From: Anthony Penhale <Anthony.Penhale@mindgeek.com>
Date: Tuesday, March 16, 2021 at 9:16 PM
To: Arun Subramanian <asubramanian@SusmanGodfrey.com>
Cc: Krysta Pachman <KPachman@susmangodfrey.com>, Davida Brook <DBrook@susmangodfrey.com>,
Caroline DaCosta <CDaCosta@susmangodfrey.com>, Emily Cronin <ECronin@susmangodfrey.com>, Simon
DeGeorges <SDeGeorges@susmangodfrey.com>
Subject: RE: Jane Doe vs Mindgeek USA

EXTERNAL Email
Mr. Subramanian –

We accept a response date of June 30, 2021 and are willing to defer discussion of dismissing the two entities I identified
without prejudice in the near future.

Please send a draft of the papers you would like me to sign.

Regards,

Anthony Penhale
Chief Legal Officer
                                                               5
     Case 8:21-cv-00338-CJC-ADS Document 30-2 Filed 05/31/21 Page 7 of 9 Page ID #:205
7777 Boulevard Décarie, Suite 600
Montréal, QC H4P 2H2
Office: +1.514.359.3555 ext 2222
Mobile : +1.514.824.0523
Email : Anthony.Penhale@MindGeek.com


From: Arun Subramanian <asubramanian@SusmanGodfrey.com>
Sent: Friday, March 12, 2021 3:25 PM
To: Anthony Penhale <Anthony.Penhale@mindgeek.com>
Cc: Krysta Pachman <KPachman@susmangodfrey.com>; Davida Brook <DBrook@susmangodfrey.com>; Caroline
DaCosta <CDaCosta@susmangodfrey.com>; Emily Cronin <ECronin@susmangodfrey.com>; Simon DeGeorges
<SDeGeorges@susmangodfrey.com>
Subject: [External] RE: Jane Doe vs Mindgeek USA

Dear Mr. Penhale:

Thank you for your email. We’re in general fine with your proposal, with two modifications:

    Defendants should respond to the complaint by June 30, 2021 (which is over 100 days since we reached out
       to Messrs. Steinberg and Mayer);

    We’re happy to discuss in further detail the liquidation of the two entities you identified and whether they
      should be dismissed without prejudice, but that should be a separate discussion which we are happy to
      have with your counsel when you retain them. For the time being they should remain in the case.

If this is fine with you, we will send you the papers to be executed.

From: Anthony Penhale <Anthony.Penhale@mindgeek.com>
Sent: Wednesday, March 10, 2021 10:47 PM
To: Arun Subramanian <asubramanian@SusmanGodfrey.com>
Cc: Krysta Pachman <KPachman@susmangodfrey.com>; Davida Brook <DBrook@susmangodfrey.com>; Caroline
DaCosta <CDaCosta@susmangodfrey.com>
Subject: Jane Doe vs Mindgeek USA

EXTERNAL Email
Dear Sir,

I refer to your email of February 24, 2021 to Messrs. Steinberg and Meyer of Mitchell Silberberg & Knupp
LLP.

Please note that MindGeek is not represented in this matter by the Mitchell Silberberg & Knupp LLP
firm and is in the process of retaining counsel for this matter. In the meantime, you may deal directly
with in connection with this matter.

For your information, MG Freesites II Ltd has been liquidated and MindGeek Content RT Limited is in
liquidation process. These liaquidations are the result of a corporate internal reorganization carried out
on December 31, 2018.

MindGeek USA Incorporated, MindGeek Sarl, MG Freesites Ltd, MG Fresites II, Ltd, MG Content RT
Limited and 9219-1568 Quebec Inc. (collectively “Defendants”) are willing to waive service of the
complaint filed on February 23, 2021 against them and others by Dane Doe (the “Complaint”), on the
following conditions:

                                                              6
     Case 8:21-cv-00338-CJC-ADS Document 30-2 Filed 05/31/21 Page 8 of 9 Page ID #:206


    Defendants’ deadline for responding to the Complaint shall be July 31, 2021;
    Defendants reserve and do not waive any defenses they may have to the Complaint other than those
       relating to service of process; and
    Plaintiff shall dismiss without prejudice defendants MG Freesites II Ltd and MindGeek Content RT
       Limited simultaneous with the filing of waiver of service and stipulation to extend time.

If acceptable, please provide me a draft proposed Waiver of Service and Stipulation To Extend Time To
Respond To Complaint to reflect the foregoing.

Regards,

Anthony Penhale
Chief Legal Officer
7777 Boulevard Décarie, Suite 600
Montréal, QC H4P 2H2
Office: +1.514.359.3555 ext 2222
Mobile : +1.514.824.0523
Email : Anthony.Penhale@MindGeek.com

This e‐mail may be privileged and/or confidential, and the sender does not waive any related rights and obligations. Any
distribution, use or copying of this e‐mail or the information it contains by other than an intended recipient is
unauthorized. If you received this e‐mail in error, please advise me (by return e‐mail or otherwise) immediately. Ce
courrier électronique est confidentiel et protégé. L'expéditeur ne renonce pas aux droits et obligations qui s'y
rapportent. Toute diffusion, utilisation ou copie de ce message ou des renseignements qu'il contient par une personne
autre que le (les) destinataire(s) désigné(s) est interdite. Si vous recevez ce courrier électronique par erreur, veuillez
m'en aviser immédiatement, par retour de courrier électronique ou par un autre moyen.
This e‐mail may be privileged and/or confidential, and the sender does not waive any related rights and obligations. Any
distribution, use or copying of this e‐mail or the information it contains by other than an intended recipient is
unauthorized. If you received this e‐mail in error, please advise me (by return e‐mail or otherwise) immediately. Ce
courrier électronique est confidentiel et protégé. L'expéditeur ne renonce pas aux droits et obligations qui s'y
rapportent. Toute diffusion, utilisation ou copie de ce message ou des renseignements qu'il contient par une personne
autre que le (les) destinataire(s) désigné(s) est interdite. Si vous recevez ce courrier électronique par erreur, veuillez
m'en aviser immédiatement, par retour de courrier électronique ou par un autre moyen.
This e‐mail may be privileged and/or confidential, and the sender does not waive any related rights and obligations. Any
distribution, use or copying of this e‐mail or the information it contains by other than an intended recipient is
unauthorized. If you received this e‐mail in error, please advise me (by return e‐mail or otherwise) immediately. Ce
courrier électronique est confidentiel et protégé. L'expéditeur ne renonce pas aux droits et obligations qui s'y
rapportent. Toute diffusion, utilisation ou copie de ce message ou des renseignements qu'il contient par une personne
autre que le (les) destinataire(s) désigné(s) est interdite. Si vous recevez ce courrier électronique par erreur, veuillez
m'en aviser immédiatement, par retour de courrier électronique ou par un autre moyen.
This e-mail may be privileged and/or confidential, and the sender does not waive any related rights and
obligations. Any distribution, use or copying of this e-mail or the information it contains by other than an
intended recipient is unauthorized. If you received this e-mail in error, please advise me (by return e-mail or
otherwise) immediately. Ce courrier électronique est confidentiel et protégé. L'expéditeur ne renonce pas aux
droits et obligations qui s'y rapportent. Toute diffusion, utilisation ou copie de ce message ou des
renseignements qu'il contient par une personne autre que le (les) destinataire(s) désigné(s) est interdite. Si vous
recevez ce courrier électronique par erreur, veuillez m'en aviser immédiatement, par retour de courrier
électronique ou par un autre moyen.

This e‐mail may be privileged and/or confidential, and the sender does not waive any related rights and obligations. Any
distribution, use or copying of this e‐mail or the information it contains by other than an intended recipient is
unauthorized. If you received this e‐mail in error, please advise me (by return e‐mail or otherwise) immediately. Ce
                                                            7
    Case 8:21-cv-00338-CJC-ADS Document 30-2 Filed 05/31/21 Page 9 of 9 Page ID #:207

courrier électronique est confidentiel et protégé. L'expéditeur ne renonce pas aux droits et obligations qui s'y
rapportent. Toute diffusion, utilisation ou copie de ce message ou des renseignements qu'il contient par une personne
autre que le (les) destinataire(s) désigné(s) est interdite. Si vous recevez ce courrier électronique par erreur, veuillez
m'en aviser immédiatement, par retour de courrier électronique ou par un autre moyen.
This e‐mail may be privileged and/or confidential, and the sender does not waive any related rights and obligations. Any
distribution, use or copying of this e‐mail or the information it contains by other than an intended recipient is
unauthorized. If you received this e‐mail in error, please advise me (by return e‐mail or otherwise) immediately. Ce
courrier électronique est confidentiel et protégé. L'expéditeur ne renonce pas aux droits et obligations qui s'y
rapportent. Toute diffusion, utilisation ou copie de ce message ou des renseignements qu'il contient par une personne
autre que le (les) destinataire(s) désigné(s) est interdite. Si vous recevez ce courrier électronique par erreur, veuillez
m'en aviser immédiatement, par retour de courrier électronique ou par un autre moyen.




                                                            8
